Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 30, 2008, is made and entered into by and between MILLER INDUSTRIES, INC., a Tennessee corporation (the “Company”), and WILLIAM G. MILLER (the “Employee”). W I T N E S S E T H: WHEREAS, Employee and the Company entered into an employment agreement (the “Original Agreement”) as of July 8, 1997, embodying the terms of Employee’s employment and pursuant to which Employee has been serving as Chairman of the Board of Directors and Co-Chief Executive Officer of the Company; and WHEREAS, this Agreement amends and restates the Original Agreement as of the Effective Date in order, inter alia, to evidence formal compliance with Section 409A of the Internal Revenue Code of 1986, as amended, and the guidance thereunder (such Section, referenced herein as “Section 409A”; and such code, referenced herein as the “Code”). NOW, THEREFORE, in consideration of these premises, and of the mutual covenants and agreements hereinafter set forth, the parties agree as follows: 1.
